


Exhibit 10.1
2012 PLUM CREEK TIMBER COMPANY, INC. STOCK INCENTIVE PLAN
2014 AWARD AGREEMENT


This AWARD AGREEMENT made as of the 3rd day of February 2014 (the “Agreement”),
between Plum Creek Timber Company, Inc., a Delaware corporation (the “Company”),
and Mr. Rick R. Holley, an employee of Plum Creek Timberlands, L.P., a
subsidiary of the Company (“Employee”). In recognition of the important
contributions that Employee makes to the success of the Company, and in
consideration of the mutual agreements and other matters set forth herein and in
the 2012 Plum Creek Timber Company, Inc. Stock Incentive Plan, as the same may
be amended from time to time (the “Plan”), which Plan is incorporated herein by
reference as a part of this Agreement, the Company hereby grants to Employee
under the Plan the following long-term incentive awards on the terms and
conditions set forth below.
A. Definitions. Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the Plan. The following
definitions will apply for purposes of this Agreement:
  
 
1.
“Award” means an Award of Restricted Stock Units granted hereunder and under the
Plan.

  
 
2.
“Grant Date” means the date of this Agreement.

 
 
3.
“Restricted Period” means the three-year period beginning on the Grant Date and
ending on February 3, 2017.

 
 
4.
“Securities Act” means the Securities Act of 1933, as amended.

 
 
5.
“Vest” or “Vesting” means the lapse of restrictions applicable to the Restricted
Stock Units upon the expiration of the applicable Restricted Period on the
Vesting Date in accordance with Section B.2. or such earlier date in accordance
with Section B.3.



 
6.
“Vested” means that portion of the Restricted Stock Units that are paid and
transferred to Employee in shares of Stock and as to which Employee has acquired
a non-forfeitable right in accordance with Section B.2. or Section B.3, as
applicable.

 
 
7.
“Vesting Date” means February 3, 2017.

 
B.
Restricted Stock Unit Award. 

1. Grant of Restricted Stock Units. The Company hereby grants to Employee Forty
Four Thousand Four Hundred Forty Five (44,445) Restricted Stock Units, on the
terms and conditions set forth herein and in the Plan, and subject to such other
restrictions, if any, as may be imposed by law.
2. Vesting and Payment of Restricted Stock Units. Subject to Section 10 of the
Plan and Section B.3 hereof, the Restricted Stock Units shall Vest entirely on
the Vesting Date, conditioned upon Employee’s continued employment with the
Company during and through the entirety of the Restricted Period, in accordance
with the following schedule:






--------------------------------------------------------------------------------




Number of Full Years (Date)
  
Percentage of Units
 
Less than 3-years
  
 
0
% 
3-years (February 3, 2017)
  
 
100
% 

Within a reasonable period of time after the Vesting Date, the Company shall pay
and transfer to Employee a number of shares of Stock equal to the aggregate
number of Restricted Stock Units that Vested on the Vesting Date.
3. Termination of Employment; Change in Control. Notwithstanding anything herein
to the contrary, the Award of Restricted Stock Units granted hereby shall be
subject to Section 10 of the Plan (terminations due to death, Disability or
Change of Control). Except for such terminations of employment governed by
Section 10 of the Plan, if Employee’s employment terminates prior to the end of
the Restricted Period, then the entire Award of Restricted Stock Units granted
hereby shall be forfeited automatically.


4. Cash Upon Payment of Dividends. If on any date the Company shall pay any
dividend on the Stock, then the Company shall pay to Employee a cash amount
equal to the product of the number of Restricted Stock Units granted hereunder
multiplied by the per share amount of any such dividend (or, in the case of any
dividend payable in property other than cash, the per share value of such
dividend, as determined in good faith by the Board).
5. Withholding of Tax Upon Payment of Stock or Cash. Any obligation of the
Company to pay and transfer to Employee Stock pursuant to Section B.2 or cash
pursuant to Section B.4 shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements as
determined by the Company, and in connection therewith the Company is hereby
authorized to withhold from any cash or Stock remuneration then or thereafter
payable to Employee any tax required to be withheld by reason of such resulting
compensation income.
6. Additional Restrictions on Sale of Stock. Employee shall not be permitted to
sell, transfer, pledge, assign or otherwise dispose of any shares of Stock
acquired upon the Vesting of the Restricted Stock Units pursuant to Section B.2.
or Section B.3, as applicable, until the second anniversary of the date on which
Employee acquired such shares of Stock in accordance with the terms of this
Agreement.
  
C.
Miscellaneous.

1. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, a parent or subsidiary corporation (as defined
in section 428 of the Code) of the Company, or a corporation or a parent or
subsidiary of such corporation. Any question as to whether and when there has
been a termination of such employment, and the cause of any such termination,
shall be determined by the Committee in its sole discretion, and such
determination shall be final.
2. Voting and Other Rights. Unless and until a certificate or certificates
representing shares of Stock shall have been issued by the Company to Employee
in connection with the payment of Stock in connection with Vested Restricted
Stock Units, Employee shall not be, or have any of the rights or privileges of a
stockholder of the Company with respect to, shares of Stock.
3. Status of Stock. Notwithstanding any other provision of this Agreement, in
the absence of an effective registration statement under the Securities Act, or
an available exemption from registration under the Securities Act, for the
issuance of shares of Stock in connection with any Award granted hereby, such
issuance of shares of Stock will be delayed until registration of such shares of
Stock is effective or an exemption from registration under the Securities Act is
available. The Company intends to use its best efforts to ensure that no such
delay will occur. In the event exemption from registration under the Securities
Act is available, Employee, if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws.
Employee agrees that the shares of Stock that Employee may acquire in connection
with any Award will not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable securities laws. Employee also
agrees that (a) the




--------------------------------------------------------------------------------




certificates representing such shares of Stock may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (b) the Company may refuse to register the transfer of such
shares of Stock on the stock transfer records of the Company if such proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (c) the Company may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of such shares of Stock.
4. Reimbursement by Employee. Employee hereby agrees that if (a) any gains
realized upon sale of Stock acquired upon Vesting of any Restricted Stock Units
were predicated upon the achievement of financial results that were the product
of fraudulent activity or were subsequently the subject of a material negative
restatement of the Company’s financial statements as filed with the Securities
and Exchange Commission (SEC), (b) in the Committee’s sole discretion Employee
engaged in fraud or conduct known by him or her to be in violation of SEC rules
and regulations or Company policy that caused Employee to be personally
responsible for the fraudulent activity or restatement, and (c) in the
Committee’s judgment in light of relevant facts and circumstances less gain
would have been realized by Employee absent such restatement or fraudulent
activity, then immediately upon demand by the Committee, Employee shall
reimburse the Company the entire amount of proceeds received by Employee from
the sale of such Stock acquired upon Vesting of Restricted Stock Units.
5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.
6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the day and year first above written.


Plum Creek Timber Company, Inc.
 
 
 
 
 
By:
 
 
 
Date: ____________
 
 
Barbara L. Crowe
 
 
Vice President, Human Resources



____________________________            Date: ___________
Rick R. Holley
Employee ID Number:




